IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,728


EX PARTE FORREST ARCENEAUX, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 839607 IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
kidnapping and sentenced to life imprisonment.  The Tenth Court of Appeals affirmed his
conviction. Arceneaux v. State, No. 10-00-00221-CR (Tex. App.-Waco, delivered May 2, 2001).  	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and that he had a right to file
a pro se petition for discretionary review.  The State agrees that Applicant is entitled to relief.
	The trial court has entered agreed findings of fact and conclusions of law that appellate
counsel failed to timely notify Applicant that his conviction had been affirmed.  The trial court
recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-00-00221-CR
that affirmed his conviction in Case No. 839607 from the 177th Judicial District Court of Harris
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: February 22, 2012
Do not publish